Citation Nr: 1117705	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from February 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the Veteran requested a Travel Board hearing.  Although a Board videoconference hearing was previously scheduled for April 2011, in a signed letter dated March 17, 2011, which was received in April 2011, the Veteran asked to present testimony at an in-person hearing conducted before a Veterans Law Judge (VLJ) at the RO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a personal hearing before a VLJ sitting at the RO.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


